Case 18-23979-GLT         Doc 137     Filed 03/05/19 Entered 03/05/19 16:51:51            Desc Main
                                     Document      Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF PENNSYLVANIA

 In re:                                                Chapter 11

 LAWSON NURSING HOME, INC.,                            Case No. 18-23979-GLT

           Debtor.                                     Date and Time of Hearing:
                                                       April 4, 2019 at 10:00 a.m.

 GORDON FOOD SERVICE INC.,                             Response Deadline:
                                                       March 22, 2019
           Applicant,
                                                       Document No. 136
 v.

 LAWSON NURSING HOME, INC.,

           Respondent.


  NOTICE OF HEARING AND RESPONSE DEADLINE REGARDING APPLICATION
    OF GORDON FOOD SERVICE INC. FOR ALLOWANCE AND PAYMENT OF
            ADMINISTRATIVE CLAIM UNDER 11 U.S.C. § 503(b)(9)


 TO THE RESPONDENT:

          You are hereby notified that the Movant seeks an order affecting your rights or property.

          You are further instructed to file with the Clerk and serve upon the undersigned attorney
 for Applicant a response to the APPLICATION OF GORDON FOOD SERVICE INC. FOR
 ALLOWANCE AND PAYMENT OF ADMINISTRATIVE CLAIM UNDER 11
 U.S.C. § 503(b)(9) by no later than Friday, March 22, 2019 (i.e., seventeen (17) days after the
 date of service below), in accordance with the Federal Rules of Bankruptcy Procedure, the Local
 Rules of this Court, and the general procedures of the presiding judge as found on the Court’s
 webpage at www.pawb.uscourts.gov. If you fail to timely file and serve a written response, an
 order granting the relief requested in the Motion may be entered and the hearing may not be held.
 Please refer to the calendar posted on the Court’s webpage to verify if a default order was signed
 or if the hearing will go forward as scheduled.

          You should take this Notice and the Motion to a lawyer at once.

         A hearing will be held on April 4, 2019 at 10:00 a.m. before Judge Gregory L. Taddonio
 in Courtroom A, 54th Floor U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA 15219. Only a
 limited time of ten (10) minutes is being provided on the calendar. No witnesses will be heard. If
 there is an issue of fact, an evidentiary hearing will be scheduled by the Court for a later date.
Case 18-23979-GLT      Doc 137     Filed 03/05/19 Entered 03/05/19 16:51:51       Desc Main
                                  Document      Page 2 of 2


 Date of Service: March 5, 2019           Respectfully submitted,

                                          /s/ Jason M. Torf
                                          Jason M. Torf (pro hac vice pending)
                                          John C. Cannizzaro (pro hac vice pending)
                                          ICE MILLER LLP
                                          200 W. Madison Street, Suite 3500
                                          Chicago, IL 60606-3417
                                          Telephone: (312) 726-6244
                                          Facsimile: (312) 726-6214
                                          Email:       Jason.Torf@icemiller.com

                                          Counsel for Gordon Food Service Inc.




                                             2
